Citation Nr: 1612130	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for L4-L5 and L5-S1 degenerative disc disease (DDD) and apophyseal joint arthrosis (hereinafter a "low back disability") for the period prior to February 3, 2014, and to a rating in excess of 40 percent for the period from February 3, 2014.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel








INTRODUCTION

The Veteran had active service from January 1974 to May 1974, and from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the San Juan, Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, in a February 2014 rating decision, the RO granted a 40 percent rating for the Veteran's low back disability, effective February 3, 2014.  The Board has recharacterized the issue on appeal accordingly.  


FINDINGS OF FACT

1.  Prior to February 4, 2014, the Veteran's low back disability was manifested by pain on motion, with slight limitation of low back motion. 

2.  As of February 4, 2014, the Veteran's low back disability has been manifested by flexion functionally limited to 5 degrees, but not by incapacitating episodes of intervertebral disc syndrome or by separately ratable neurologic conditions.


CONCLUSIONS OF LAW

1.  For the period prior to February 3, 2014, the criteria for an initial 10 percent rating, but no higher, for service-connected low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5021, 5235-5243 (2015).

2.  For the period from February 3, 2014, the criteria for a disability rating in excess of 40 percent for service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was a mailed letter in April 2010 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA medical and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

II. Legal Criteria and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Currently the Veteran's service-connected low back disability is rated as noncompensable prior to February 3, 2014 and as 40 percent disabling, from February 3, 2014, under Diagnostic Code 5243.  He has asserted that the low back disability is worse than compensated by the 20 percent rating and that he is entitled to a higher rating for the low back disability.

A September 2007 VA examination, the Veteran reported a history of low back pain since an in-service injury.  He reported that he experienced severe flare-ups of pain every 1 to 2 months that lasted for hours at a time.  He reported flare-ups were precipitated by "coughing, playing soccer or wrestling with grandchildren" and were alleviated by naproxen.  He reported that during flare-ups he had difficulty bending, dressing, bathing, and lacing his shoes.  He described the pain as an 8 out of 10 in severity and said that it was "like twisting" and severe.  He reported that the pain frequent and radiated into his hips and buttocks.  He reported that he did not require the use of any assistive devices for ambulation, but that he was only able to walk one quarter mile.  

On physical examination, the Veteran's posture and head position were normal.  He was noted to be symmetrical in appearance and have a normal gait.  The examiner noted no abnormal spinal curvatures.  There was no ankylosis of the spine and the examiner specifically noted that the Veteran had observed forward flexion to 90 degrees while lacing his shoes.  There were no abnormalities of the thoracolumbar sacrospinals and no muscle spasm, tenderness, or guarding that resulted in abnormal gait or spinal contour.  With regard to range of motion, muscle, and sensory examination findings, the examiner noted that while appropriate testing was conducted, the results and findings were unreliable as the Veteran was overreacting and exaggerating the measurements and DeLuca maneuvers.  The examiner noted that he observed the Veteran while lacing his shoes and he had forward flexion to 90 degrees with a pain-free face.  Further, measured muscle strength was unreliable as it was comparable to that of a paraplegic, yet the Veteran was able to walk without assistive devices, had a normal gait, and had muscular lower extremities.  Finally, the Veteran was inconsistent in his responses to vibration, pinprick, and smooth sensation, and position sense of the lower extremities.  After X-ray and magnetic resonance imaging scan (MRI), the examiner assigned a L4-L5 and L5-S1 diagnosis of discogenic disease, degenerative apophyseal joint arthrosis and paravertebral muscle spasm with mild scoliosis; herniated nucleus pulposus noted at L4-L5 and L5-S1 levels created anterior thecal sac compression, without evident central spinal canal stenosis with mild narrowing of the bilateral neural foramina at L5-S1 level and multi-level degenerative changes of the posterior elements.

At a February 2014 VA examination, the Veteran reported that since his last VA examination, he has had severe low back pain.  The Veteran reported that he had flare-ups of his low back pain that caused difficulty dressing his lower extremities and difficulty walking.  He denied the use of any assistive devices for ambulation.  On physical examination, range of motion measurements were flexion to 5 degrees, with pain; extension to  degrees, with pain; right and left lateral flexion to 5 degrees or greater, with pain; and right and left lateral rotation to 5 degrees or greater, with pain.  Range of motion measurements remained unchanged on repetitive testing.  The examiner noted that on repetitive testing the Veteran had less movement then normal and pain on movement.  The examiner noted that the Veteran had localized tenderness or pain to palpation of the lumbar spine, as well as muscle spasm and guarding resulting in abnormal gain and spinal contour.  The Veteran had no subjective or objective symptoms of radiculopathy and there was no evidence of ankylosis.  The Veteran was noted to have intervertebral disc syndrome and he reported incapacitating episodes of a total duration of at least 4 weeks, but less than 6 weeks, in the last 12 months.  The examiner assigned a diagnosis of L4-L5 and L5-S1 DDD degenerative apophyseal joint arthrosis. 

Post-service VA treatment records show that the Veteran receives somewhat consistent treatment for his low back disability.  However, those records provide no indication that the Veteran's low back disability is worse than what is reported in the VA examination reports of record.  

Also of record are SSA records that show the Veteran was awarded SSA disability benefits in May 2012 due to his service-connected low back disability.  The records associated with the disability determination shows that SSA relied on the Veteran's statements made in his application for benefits, the VA medical records, including the September 2010 VA examination report, and state insurance fund records when making their determination; SSA did not conduct an independent medical evaluation to determine the severity of the Veteran's low back disability.  A review of the Veteran's SSA application shows the reported symptoms are more severe than those reported in either VA examination report of record, or in any of the VA outpatient treatment notes of record.  The Board finds it reasonable that had the Veteran in fact been experiencing symptoms of the severity he reported on his SSA application in 2012, i.e., inability to shower or dress on his own; inability to do any chores; difficulty lifting, walking, climbing stairs, squatting, bending, kneeling, and reaching; he would have reported these symptoms when receiving treatment for his low back disability at some point between his September 2010 and February 2014 VA examinations.  As there is no such documented medical evidence, the Board finds the reports made on his SSA application not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on the evidence above, the Board finds that prior to February 3, 2014, an initial 10 percent rating, but no higher, for a low back disability is warranted.  The Board notes that at no time prior to February 3, 2014, was the Veteran's forward flexion shown to be limited to less than 85 degrees.  In fact, the September 2010 VA examination report documents the examiners finding that the Veteran had full forward flexion, with no evidence of pain, when tying his shoes, which contradicted the range of motion findings, leading the examiner to the conclusion that the Veteran had exaggerated his responses.  However, he has consistently reported subjective symptoms of pain on motion as a result of his back disability, which includes X-ray evidence of degenerative arthrosis.  As such, the Veteran is entitled to a 10 percent rating for pain on motion, regardless of the fact that he had no limitation of flexion.  Therefore, the Board finds that an initial 10 percent rating, but no higher, prior to February 3, 2014, is warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board finds that from February 3, 2014, a rating in excess of 40 percent is not warranted.  On February 3, 2014, VA examination, forward flexion was shown to be limited to 5 degrees.  However, there is no evidence of record that shows the Veteran had unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Therefore, the Board finds that a rating in excess of 40 percent, from February 3, 2014, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  Additionally, while the February 2014 examiner noted that on repetitive testing, the Veteran had less movement than normal, limitation in movement was not substantial enough to alter the range of motion measurements, as the measurements remained consistent throughout testing.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent prior to February 3, 2014, or 40 percent from February 3, 2014, for functional impairment of the thoracolumbar spine.

Consideration has been given to assigning a rating for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the February 2014 VA examination shows that the Veteran reported he experienced incapacitating episodes that required at least 4 weeks, but less than 6 weeks, of bed rest, there is no evidence in his treatment records that he was ever prescribed bedrest by a medical provider, as is necessary for a rating based on incapacitating episodes.  Thus, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has also considered whether the Veteran should be awarded separate compensable ratings for radiculopathy associated with the low back disability.  However, while the Veteran reported symptoms of radicular pain at his September 2010 VA examination, he denied such symptoms at the February 2014 examination and no objective findings of radiculopathy were found.  Therefore, the Board finds there is no basis for assigning separate compensable ratings for neurological impairment in this decision.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  In a February 2014 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective May 2, 2012; however, while he was still working, there is no indication that the Veteran's low back disability caused marked interference with his employments.  The Board finds that the Veteran's low back disability does not manifest in symptoms beyond that anticipated by the assigned ratings, for either of the periods discussed herein.  The evidence does not show frequent hospitalization or marked interference with employment beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial 10 percent rating, but no higher, prior to February 3, 2014, for L4-L5 and L5-S1 DDD, apophyseal joint arthrosis is granted.

Entitlement to a rating in excess of 40 percent, from February 3, 2014,  for L4-L5 and L5-S1 DDD, apophyseal joint arthrosis is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


